


110 HRES 175 IH: Honoring the Institute of the Sisters of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 175
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Ms. Bordallo (for
			 herself, Ms. DeLauro,
			 Mr. Faleomavaega, and
			 Mr. Oberstar) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the Institute of the Sisters of
		  Mercy for 175 years of ministry, service, and efforts toward helping
		  individuals, especially women and children, overcome challenges that keep them
		  from living full and dignified lives.
	
	
		Whereas December 12, 2006, marked the 175th anniversary of
			 the founding of the Sisters of Mercy by Catherine McAuley of Dublin, Ireland,
			 and the beginning of its 176th year of service;
		Whereas Catherine McAuley notably began her service in the
			 virtue of mercy in 1824, when she used her inheritance to build a facility,
			 known as the House of Mercy, to provide educational, religious,
			 and social services for women and children who were poor, homeless, and in
			 need;
		Whereas the Institute of the Sisters of Mercy was
			 established on December 12, 1831, after Catherine McAuley pronounced her
			 perpetual vows and became the first Sister of Mercy;
		Whereas the Sisters of Mercy is a congregation of Roman
			 Catholic women dedicated to serving the vulnerable and the disadvantaged in
			 communities throughout the world, and whose members take vows of poverty,
			 chastity, obedience, and service to persons who are poor, sick, and otherwise
			 unable to access and afford education;
		Whereas, in 1843, the first Sisters of Mercy arrived in
			 the United States, and by 1854, the Sisters of Mercy had settled in the States
			 of Pennsylvania and New York and in the city of San Francisco,
			 California;
		Whereas the Institute of the Sisters of Mercy has
			 continued its service to the public since its inception in the United States by
			 establishing schools and hospitals throughout the United States;
		Whereas, during the Civil War, the Sisters of Mercy cared
			 for injured and dying Union and Confederate soldiers, and as a result, the
			 Sisters of Mercy received a commendation from President Abraham Lincoln, who
			 also instructed Union generals to support the Sisters of Mercy;
		Whereas, by 1928, the Institute of the Sisters of Mercy,
			 dedicated to education, healthcare, ministry, and social justice, had
			 established 140 convents throughout the United States and steadily continued to
			 grow in membership in the years that followed;
		Whereas, currently, there are approximately 4,500 Sisters
			 of Mercy and 2,800 Mercy associates serving in the United States, and over
			 10,000 Sisters of Mercy serving throughout the world;
		Whereas the Institute of the Sisters of Mercy sponsors 18
			 colleges and universities, and serves over 26,000 students in the United
			 States;
		Whereas, for nearly two centuries, the Institute of the
			 Sisters of Mercy has continually and selflessly dedicated itself to the mission
			 of assisting the most vulnerable members of society;
		Whereas the Institute of the Sisters of Mercy continues to
			 aid victims of diseases and natural disasters, minister to the underserved,
			 support the struggling, and feed the hungry; and
		Whereas the Institute of the Sisters of Mercy serves in
			 communities in Ireland and Great Britain; North, Central, and South America;
			 the Caribbean; and Australia, New Zealand, Tonga, Samoa, the Philippines,
			 Chuuk, and Guam: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors and recognizes the Institute of the
			 Sisters of Mercy on its 175 years of service;
			(2)commends the Sisters of Mercy for their
			 selfless devotion to assisting communities in need through sponsorship of
			 educational, social, and spiritual programs in the United States and throughout
			 the world;
			(3)commemorates the past and present Sisters
			 of Mercy whose dedication and compassion have transcended borders and improved
			 and inspired the lives of others in need; and
			(4)supports the continued service of the
			 Sisters of Mercy in alleviating suffering, advocating for the needy, and
			 ministering to communities in the United States and throughout the
			 world.
			
